REASONS FOR ALLOWANCE
Claims 1-5, 8-9 and 11-20 are allowed. Claims 6-7 and 10 were canceled. Claims 1, 19 and 20 are the Independent claim. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest the features recited in the Independent claims. The claims describe accessing a multidimensional data cube at a server that includes a first and third location with corresponding values while the second location stores a function that references both the first and third locations. The function is translated into a second function that is executable by a client application. The reference to the first location address at the server is translated into a cell address for the first value for the second function. The second value is inserted into the second function. Both the first value and the second function are sent to the client application and when a change to the second value is determined to occur at the server an updated second value is sent to the client application and inserted into the second function while updating a result of the function. The claimed features help eliminate the use of multiple queries by providing the translated function with real-time updates at the client while reducing transmission load between the server.
The cited art of Ramaiyer (U.S. Pub 2019/0073366) teaches providing dynamic formulas modifiable at the client-side application from the server (see paragraph 57). Nowhere does Ramaiyer teach or suggest that real-time updates to a value at the server are automatically detected and pushed to the client in addition to recalculating a result of the function at the client. Instead the client is provided with a transformed grid representative of server data for modification which supports updates back to the server if desired by the user resulting in less calculation roundtrips (see paragraph 69).
Furthermore, the claimed feature would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record. Because none of the cited references teach the features recited in the independent claims has described above. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on “Statements of Reasons for Allowance”.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
9/8/2022